Robb, J.
(dissenting): I find myself unable to agree with the majority opinion in this case. The petition alleges as follows:
“Plaintiffs further state that Donald L. Christie, one of the defendants herein, is an incorporator of the Buccaneer Club, and is also a paid employee of the Hotel Inn motel as its manager and has been directed by his employer, Holiday Inn Motel, under the direction and control of defendant, Kansas Super Motels, Inc., to screen applicants for and to take memberships, temporary and permanent in said Buccaneer Club . . ., (Emphasis supplied).
and further alleges:
“. . . said defendants well knowing that most guests stay at said motel only one night, plaintiff therefor further states that said scheme is a subterfuge for the purpose of attempting to evade the provisions of G. S. 1949, 41-805 and 41-806.”
On the basis of these two allegations placed in the petition by the pleader, it was within the province of the trial court to determine whether the requirements of the screening process were a subterfuge to evade the provisions of the cited statutes. I think the petition reflects the screening process used was sufficient to remove the membership from the “general public” because you either have a “general public” or you do not. For definition of the word, general, see Black’s Law Dictionary, 4th ed., p. 812.
From statements made by the trial court in its letter to counsel dated October 23, 1963, apparently the trial court’s opinion was that under such circumstances subterfuge is a matter for the court to determine and not the pleader. I believe the trial court was correct in sustaining the demurrer and the judgment should be affirmed.